Exhibit FORM OF SUPPLEMENTAL INDENTURE NO. FROM OKLAHOMA GAS AND ELECTRIC COMPANY TO UMB BANK, N.A. TRUSTEE DATED AS OF SUPPLEMENTAL TO INDENTURE DATED AS OF OCTOBER 1, 1995 TABLE OF CONTENTS Parties 1 Recitals 1 ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS Section 1.01. Integral Part of Indenture 3 Section 1.02. (a)Definitions 3 (b)References to Articles and Sections 3 (c)Terms Referring to this Supplemental Indenture 3 ARTICLE TWO % SENIOR NOTES, SERIES DUE Section 2.01. Designation and Principal Amount 3 Section 2.02. Stated Maturity Date 3 Section 2.03. Interest Payment Dates 3 Section 2.04. Office for Payment 3 Section 2.05. Redemption Provisions 4 Section 2.06. Option to Elect Repayment 4 Section 2.07. Authorized Denominations 4 Section 2.08. Occurrence of Release Date 4 Section 2.09. Reopening of Series 4 Section 2.10. Form of % Senior Notes, Series Due 5 ARTICLE THREE MISCELLANEOUS Section 3.01. Recitals of fact, except as stated, are statements of the Company 5 Section 3.02. Supplemental Indenture to be construed as a part of the Indenture 5 Section 3.03. (a) Trust Indenture Act to control 5 (b) Severability of provisions contained in Supplemental Indenture and Notes 5 Section 3.04. References to either party in Supplemental Indenture include successors or assigns 5 Section 3.05. (a) Provision for execution in counterparts 5 (b) Table of Contents and descriptive headings of Articles not to affect meaning 5 Exhibit A – Form of % Senior Notes, Series due SUPPLEMENTAL INDENTURE No. , made as of the day of , by and between OKLAHOMA GAS AND ELECTRIC COMPANY, a corporation duly organized and existing under the laws of the State of Oklahoma (the “Company”), and UMB BANK, N.A., a national banking association duly organized and existing under the laws of the United States, as trustee (the “Trustee”): WITNESSETH: WHEREAS, the Company has heretofore executed and delivered its Indenture (hereinafter referred to as the “Indenture”), made as of October 1, 1995; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.1 dated as of October16, 1995, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating two series of Notes designated “7.30% Senior Notes, Series due October15, 2025” and “6.250% Senior Notes, Series due October15, 2000”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.2 dated as of July1, 1997, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating two series of Notes designated “6.65% Senior Notes, Series due October15, 2027” and “6.50% Senior Notes, Series due July15, 2017”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.3 dated as of April1, 1998, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “6½% Senior Notes, Series due April15, 2028”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.4 dated as of October15, 2000, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “7.125% Senior Notes, Series due October15, 2005”; and WHEREAS, the Company, the Trustee and The Bank of New York (the “Prior Trustee”) have heretofore executed and delivered Supplemental Indenture No.5 dated as of October24, 2001, providing for the resignation of the Prior Trustee and the acceptance, by the Trustee, of its appointment as trustee and the assumption of all duties and responsibilities of the trustee under the Indenture; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.6 dated as of August1, 2004, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “6.50% Senior Notes, Series due August1,2034”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.7 dated as of January1, 2006, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating two series of Notes designated “5.15% Senior Notes, Series due January15, 2016” and “5.75% Senior Notes, Series due January15, 2036”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.8 dated as of January15, 2008, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “6.45% Senior Notes, Series due February1, 2038”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.9 dated as of September1, 2008, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “6.350% Senior Notes, Series due September1, 2018”; and WHEREAS, the Company has heretofore executed and delivered its Supplemental Indenture No.10 dated as of December1, 2008, adding to the covenants, conditions and agreements of the Indenture certain additional covenants, conditions and agreements to be observed by the Company, and creating a series of Notes designated “8.25% Senior Notes, Series due January15, 2019”; and WHEREAS, Section2.05 of the Indenture provides that Notes shall be issued in series and that a Company Order shall specify the terms of each series; and WHEREAS, Boatmen’s First National Bank of Oklahoma was formerly the Trustee under the Indenture and NationsBank, N.A. succeeded Boatmen’s First National Bank of Oklahoma as Trustee pursuant to Section9.13 of the Indenture, The Bank of New York subsequently succeeded Boatmen’s First National Bank of Oklahoma as Trustee pursuant to Section9.13 of the Indenture and UMB Bank, N.A., has subsequently succeeded The Bank of New York as Trustee pursuant to Section9.11 of the Indenture; and WHEREAS, the Company has this day delivered a Company Order setting forth the terms of a series of Notes designated “% Senior Notes, Series due , ” (hereinafter sometimes referred to as the “Senior Notes due ”); and WHEREAS, Section13.01 of the Indenture provides that the Company and the Trustee may enter into indentures supplemental thereto for the purposes, among others, of establishing the form of Notes or establishing or reflecting any terms of any Note and adding to the covenants of the Company; and WHEREAS, the execution and delivery of this Supplemental Indenture No. (herein, “this Supplemental Indenture”) have been duly authorized by a resolution adopted by the Board of Directors of the Company; NOW, THEREFORE, THIS INDENTURE WITNESSETH: 2 That in order to set forth the terms and conditions upon which the Senior Notes due are, and are to be, authenticated, issued and delivered, and in consideration of the premises of the purchase and acceptance of the Senior Notes due by the Holders thereof and the sum of one dollar duly paid to it by the Trustee at the execution of this Supplemental Indenture, the receipt whereof is hereby acknowledged, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective Holders from time to time of the Senior Notes due , as follows: ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS SECTION 1.01This Supplemental Indenture constitutes an integral part of the Indenture. SECTION 1.02For all purposes of this Supplemental Indenture: (a)Capitalized terms used herein without definition shall have the meanings specified in the Indenture; (b)All references herein to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this Supplemental Indenture; and (c)The terms “hereof,” “herein,” “hereby,” “hereto,” “hereunder” and “herewith” refer to this Supplemental Indenture. ARTICLE
